Title: To Benjamin Franklin from Dumas, 14 August 1777
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear Sir,
De mon Désert 14e. Août 1777
La Lettre de Mr. Carmichael, du 25e. Juillet, est la derniere faveur que j’aie eu le plaisir de recevoir de votre part Messieurs. J’ai eu celui de lui écrire depuis; mais j’étois si pressé, que je n’ai pu garder copie de ma Lettre, et j’ai même oublié d’en noter la date. Tout ce qui m’en est resté dans l’esprit, c’est que j’y ai parlé au long de l’anecdote de La haie touchant Messieurs Adams, et que j’ai demandé une courte notice concernant leurs personnes, naissance et demeure; afin de pouvoir confondre l’imposture en temps et lieux propres.
J’avois écrit au Facteur le 2e. Août une Lettre assez intéressante, où je lui disois entre autres ma nouvelle conjecture sur l’anecdote de Flessingue, savoir, que l’on voudroit peutêtre y préparer une sédition (pareille à celle qui commença dans le même lieu en 1747, et gagna de là toutes nos provinces) pour obliger ces Etats à prendre parti pour l’Angleterre, en cas d’une rupture entre l’Angleterre et la France. Je l’avois aussi averti, qu’à la dernière fête qu’il avoit donnée, un certain Chevalier y avoit été si distrait et si décontenancé qu’on en avoit été frappé. Je lui avois appris, que j’avois si bien profité du voyage que j’ai fait avec l’Epouse de Mr. Van Berkel, Premier Conseiller Pensionnaire de la ville d’Amsterdam, que j’étois sûr d’être bien reçu de son mari quand je pourrois aller à Amsterdam. Enfin je lui avois envoyé copie de la Lettre de Mr. Carmichael.
Il me fit écrire le 7e. Août le billet suivant: “On a reçu la derniere Lettre de Mr. D―, et on lui fait mille complimens”. Ce billet fut suivi d’un autre du 8e. “Mr. D― est instamment prié de vouloir bien se rendre à Amsterdam demain Samedi au soir, ou dimanche matin, toute affaire cessante. Il s’adressera aux Armes d’Amsterdam.”
Il me fut un peu difficile de me dépêtrer d’ici, ou depuis quelque temps on me chicane beaucoup. Je partis cependant. A mon arrivée, je ne pus voir le Facteur, qui, étant incommodé, s’étoit couché. Le dimanche matin, étant admis, il me pria de commencer incessamment à me lier avec le Pensionnaire et de l’avertir en confidence, comme de moi-même, que je savois de bonne part que le Ministere Anglois minutoit un projet d’alliance avec la Russie et le Roi de P―, dans lequel on tâcheroit de faire entrer cette république, sous prétexte que, vu l’Alliance de la M― de B― avec l’Empereur, non seulement l’équilibre étoit détruit, mais l’avantage et la sûreté, qui résultoient pour la république du Traité de Barriere, rendus précaires et même nuls, et la république constituée dans un danger manifeste: que le voyage en Hollande du Comte de Weldern, l’Envoyé de la rép[ublique] à la Cour de Londres, à laquelle il est tout dévoué, paroissoit avoir cette négociation pour objet.” Je passai tout de suite chez le Pensionnaire, qui prévenu déjà par les ouvertures que j’avois faites à Madame son Epouse, lorsque je me fis annoncer à cette Dame pour qu’elle me présentât me reçut lui-même sans cérémonie, et fort amicalement. Nous eumes une longue conférence ensemble, dans laquelle je lui découvris la relation où j’avois l’honneur d’être avec le Congrès. Je lui produisis les deux Commissions que j’en avois reçues dans les deux dernieres années, et je lui montrai de chacun de vous, Messieurs, une de vos dernieres Lettres, afin qu’il puût voir jusqu’à quel point j’avois l’honneur d’être initié dans les affaires et dans la correspondance des Etats confédérés. Enfin, en vertu de tout ce qu’il venoit de voir, je lui demandai au nom du Congrès, l’amitié de la Ville d’Amsterdam et ses bons offices, pour coopérer, avec les autres Régens bien intentionnés, à la cimenter et consolider, et notamment pour s’opposer à toute démarche contraire, dans laquelle on voudroit engager la république. Il me promit tout ce qui dæpendroit en cela de lui, et des bons patriotes (dont il est le coryphée), avec une abondance de coeur digne d’un ancien Batave, et de me présenter aux Bourguemaîtres du parti, quand je pourrois revenir et séjourner assez pour cet effet à Amsterdam; qu’on seroit même bien aise qu’il y eût d’abord un Agent secret de la part de l’Amérique unie dans le pays, avec qui l’on pût conférer dans l’occasion, et se faire parvenir réciproquement les intelligences utiles que les occurrences pourroient offrir, en attendant que les affaires eussent acquis une maturité, qui permît plus de publicité; que dans l’intervalle, trop d’éclat feroit plus de mal que de bien; que la plupart de ceux qui pensoient bien, ne laissoient pas d’être encore un peu trop timides et circonspects; et que c’etoit dans cet esprit que, consulté ci-devant sur le voyage en ce pays de Mr. le Dr. Franklin, il avoit conseillé de le différer; enfin il me dit aussi, que lorsqu’on délibéra sur la réponse qu’on feroit au sujet de la lettre de Messieurs Franklin et Deane à Mr. de Berkenrode, il avoit parlé haut au Grand-Pensionaire, l’avertissant de prendre garde à ce que cette réponse fût telle, qu’elle ne portât aucun préjudice à la tranquillité et aux vrais intérêts de cet Etat et de son Commerce; car qu’il prendroit cette réponse en note pour l’en rendre responsable en temps et lieux, si ces intérêts en souffroient. Je lui donnai alors l’avis ci-dessus, de la maniere concertée avec le Facteur. Il me remercia, et me dit que cela lui étoit aussi revenu d’un autre côté; que quant à Mr. Weldern, s’il étoit chargé d’une commission pareille, ce qui ne le surprendroit pas, il n’en avoit au moins rien transpiræe, et encore moins en avoit-il été question jusqu’ici dans l’Assemblée générale, ni provinciale; mais que si quelque chose de tel s’y proposoit, Amsterdam certainement n’y consentiroit pas. Lorsque je voulus prendre congé de lui, il me pria de revenir dîner. J’acceptai avec plaisir. Nous bumes au bon succès des armes Américaines; ce fut lui qui débuta par ce toast; nous associames dans les autres la prospérité des Provinces de l’un et de l’autre côté de l’Atlantique, d’Amsterdam et de vos bonnes cités, du Congrès et du Magistrat d’Amsterdam, de Papa Franklin et de Papa Temmink (qui est Bourguemaitre d’Amst[erdam]) de Mr. Deane et de Mr. le Pensionaire Van Berkel. Il me fit promettre de lui communiquer des Extraits de ce qui me parviendroit de votre coté, Messieurs, et du côté de l’Amérique; et nous nous séparames contents l’un de l’autre. Je rendis compte au Facteur de tout ce qui s’étoit passé: il en fut extrêmement satisfait, et me pria fort de lui communiquer tout ce que je pourrai savoir ou découvrir.
Je vous dirai à présent, Messieurs, mon sentiment. Je n’ai jamais douté d’une guerre prochaine en Europe: Mais il s’agit de savoir qui la commencera. Voilà la vraie clé des lenteurs et des irrésolutions apparentes dont les Lettres de mon cher Ami, Mr. Carmichael, m’ont tant fait de plaintes. Mr. Carmichael me dit dans sa derniere, que l’Angleterre sera l’agresseur. Tant mieux: voilà ce que la F[rance] cherche; j’en suis plus sûr que jamais; et sa grande raison, c’est d’empêcher que cette République ne soit obligée, selon la teneur des Traités, de secourir l’Angleterre. Cette République, si vous voulez, a ses côtés foibles; elle n’est plus, ce qu’elle fut jadis, en état de faire la loi aux Monarques; L’Etat est chargé d’une énorme dette, le peuple accablé d’impôts, sa Flotte médiocre, et délabrée; le coeur de la Cour, et des rentiers créanciers de l’Angleterre, est dévoué à cette puissance, tremble pour elle, et se croit perdu avec elle. Mais la masse de la nation n’est plus enthousiasmée, comme autrefois, de la Cour; elle est indifférente sur ce que peuvent perdre quelques rentiers, et tout-à -fait aliénée des Anglois, qu’elle hait: il y a beaucoup de richesses en détail entre les mains des particuliers; ils sont embarrassés pour les placer: l’Etat a sur pied une bonne Armé, bien disciplinée, de 30 à 40.000 hommes effectifs, qu’on pourroit facilement et considérablement augmenter; les fonds publics au-dessus du pair de beaucoup, et par conséquent, le crédit public très grand. Il est donc certain, surtout quant au crédit, au nervus rerum gerendarum, que l’Alliance de cette République seroit capable de rendre à la Grande Bret[agne] toute la supériorité qu’il lui faudroit pour se promettre le succès d’une guerre en Europe; et qu’au contraire sa neutralité, si l’on peut lui aider à la conserver, achevera la ruine de l’énorme puissance de l’Angleterre en Europe, que vous avez déjà si bien ébranlée en Amérique. Voilà , Messieurs, pourquoi la F[rance] ménage et courtise cet Etat d’une maniere qui frappe tout le monde; et en cela elle a, comme vous voyez, la plus grande raison. Quelque estime personnelle qu’on ait pour les Seigneurs de l’opposition en Angleterre, on se moque de ce que, dans leurs derniers discours au Parlement, ils étoient d’avis de déclarer la guerre à la France. On dit tout haut, que cette démarche couronneroit toutes les folies que le Gouvernement Br[itannique] a faites depuis la derniere paix; et que la seule mesure sage qui lui reste, pour se sauver, c’est de se réconcilier avec vous, sur le plan le plus généreux de sa part et le plus de votre goût, de chasser ses Ministres actuels, réformer son Parlement, et préférer la paix à toute prétention de supériorité. Quant aux Américains, toute personne sensée, et non préoccupée, voit, juge et décide, que si la guerre continue comme elle a fait jusqu’ici, si vous ne vous rebutez pas, si vous persistez dans cette étroite union qu’on admire, elle ne peut que finir à votre avantage, et au désavantage de la Gr. Br., et que, de gré ou de force, vous resterez libres et indépendants. A cela je dis de tout mon coeur Amen.
Un mot encore du Pensionnaire. Vous comprenez, Messieurs, qu’il donnera connoissance de ma conférence avec lui à ceux des Bourguemaîtres et autres Magistrats d’Amsterdam, qui pensent comme lui, en attendant qu’il puisse m’introduire chez eux. Il ne dépend à présent plus que de vous que cette liaison devienne de plus en plus interessante et utile, non seulement directement mais aussi, et surtout dans la conjoncture présente, indirectement en servant la F[rance]; ce qui est la même chose que de vous servir vous-mêmes.
J’ai enfin réponse au sujet de Flessingue. On écrit de Middelbourg, que c’étoit au commencement de cette année qu’on avoit acheté quelques maisons à Flessingue pour le compte de quelques Marchands de Dunkerque, afin de pouvoir, en cas de rupture entre la France et l’Angl[eterr]e, se retirer là avec leurs effets, et continuer leurs affaires avec les Anglois. Cependant mes amis d’Amsterdam ont encore écrit à Middelbourg, pour qu’on s’informe des noms des achetteurs, parce qu’il se pourroit fort bien, qu’au fond tout cela ne fut que masqué.
Le Courier du Bas Rhin, si assidu ci-devant à m’écrire, garde maintenant un profond silence avec moi. Il continue cependant de m’envoyer sa Gazette pour le Congrès, et d’insérer ce que je lui envoye de temps en temps, comme vous pouvez voir dans le No. 64 page 511 et 512; comme on s’étoit beaucoup plaint dans ce pays de la perte des Lettres du paquebot, j’ai pensé qu’il étoit bon d’apprendre au public comment ces Lettres ont péri. J’avois entendu dire en très grande compagnie, que monsr. de Berkenrode avoit écrit dans ses nouvelles, que vous montriez, Messieurs, ces Lettres des particuliers à qui vouloit en voir, et que vous en faisiez des sujets de plaisanteries: ainsi j’ai été charmé que Mr. Carmichael m’ait mis en état de détromper le public. Mais Manson brode toujours, un peu trop à mon gré, ce que je lui envoie. Ma Lettre à lui étoit moins longue et plus simple. Quant à son silence, je ne doute pas qu’il ne soit forcé; et je le lui ai dit dans ma derniere.
J’envoie aujourdhui un paquet en Amérique.
Encore une fois, Messieurs, il est temps de travailler et intriguer à Amsterdam. Je ne suis pas seul de cet avis: le Facteur l’est très fort, le desire, et me l’a si souvent dit, que ce seroit pêcher par un excès, peut-être nuisible, de discrétion, si je ne vous en avertissois. Vos ennemis intriguent de leur côté, depuis longtemps, et beaucoup. Je suis prêt à quitter pour toujours mes fonctions présentes, pour ne m’occuper entierement que de vos intérêts ici, dès que vous m’en aurez donné l’approbation et l’ordre. Je suis, avec tous les sentimens de respect et d’attachement que vous me connoissez, Monsieur Votre très humble et très obéissant serviteur
D

J’embrasse bien cordialement Messieurs Deane et Carmichael. Je laisse le premier en compagnie de ma Moitié, qui a voulu absolument lui écrire: et ma premiere Lettre s’adressera au second.
Paris à Mr. le Dr Franklin

 
Addressed: Monsieur / Monsieur le Docteur Franklin / Paris.
Notation: Dumas. 14 Aout 1777.
